Case 1:19-cv-25037-XXXX Document 1 Entered on FLSD Docket 12/06/2019 Page 1 of 17




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                           Case Number __________________
                                        1:19-cv-25037




     KARRIE SCHAUBROECK,

               Plaintiff,

     v.

     FEDERAL EXPRESS CORPORATION,

          Defendant.
     _______________________________________/

                            COMPLAINT & JURY DEMAND

          I.        Preliminary Statement

               1.     The Plaintiff, Karrie Schaubroeck, sues Defendant,

     Federal Express Corporation, for sex discrimination and retaliation in

     violation of Title VII and the Florida Civil Rights Act.

               2.     Defendant is a Delaware corporation with a principal

     place of business in Tennessee.




                                            1
Case 1:19-cv-25037-XXXX Document 1 Entered on FLSD Docket 12/06/2019 Page 2 of 17




           3.     Defendant conducts business in Miami, Florida, among

     other cities, states and countries. Defendant maintains its Florida

     registered agent office in Plantation, Florida.

           4.     The Honorable Court has original jurisdiction over the

     Title VII claims for sex discrimination and retaliation; the Honorable

     Court has supplemental jurisdiction over the FCRA claims for sex

     discrimination and retaliation.

           5.     Venue is appropriate in the Southern District of Florida as

     Plaintiff worked for Defendant in Florida, and Defendant maintains

     its registered agent in the District.

           6.     Defendant employs in excess of 1000 employees.

           7.     Plaintiff filed a charge of discrimination with the Equal

     Employment Opportunity Commission within 300 days of suffering

     an adverse employment action.

           8.     The EEOC issued a right to sue letter to Plaintiff.

           9.     This Complaint is being filed within 90 days of the right

     to sue letter.


                                             2
Case 1:19-cv-25037-XXXX Document 1 Entered on FLSD Docket 12/06/2019 Page 3 of 17




        II.         Factual Background

              10.     In November 2003, Plaintiff was hired by Defendant at

     the Rochester (ROC) station in Rochester, New York for the position

     Handler.

              11.     In January 2004, Plaintiff advanced into a courier

     position, still at the ROC station.

              12.     In June 2010, Plaintiff was encouraged by both managers

     and the Sr Manager to take classes for management.

              13.     In February 2011, Plaintiff advanced into a management

     at the ROC station, this was a AAA station. Plaintiff managed 24

     direct reports.

              14.     In April 2015, Plaintiff interviewed and received a

     position as a manager at the Boston (BVY) station in Boston

     Massachusetts, this is also a AAA station. However, this station

     handled almost triple the inbound volume. Plaintiff managed 22/23

     direct reports.




                                             3
Case 1:19-cv-25037-XXXX Document 1 Entered on FLSD Docket 12/06/2019 Page 4 of 17




           15.   In 2016 and 2017, Plaintiff interviewed for several

     positions in Florida and was passed up, for those management

     positions, men were hired for these positions.

           16.   In January 2018, Plaintiff interviewed and received a

     position as a manager under Gerald Bilbrey at the Lakeland (LALA)

     station in Lakeland FL. There was a shuffling of Sr managers, Gerald

     Bilbrey was moved and Hugo Perez took over Lakeland in June 2018.

     Lakeland is rated as an A station, Plaintiff managed 19 direct reports.

           17.   Late in the month of July 2018, Plaintiff was verbally

     threatened by an employee, a CSA named Dreena Burnham. Plaintiff

     brought this to her Sr Manager’s attention through email as well as

     the HR representative Lourdes Apiriacio. It was not taken seriously.

     Plaintiff gave names of people that she believed heard what was said.

     Dianna Harhai, Taylor Bryant, Carol Ervolina. All should have been

     asked for statements, Plaintiff does not know if they did or did not

     give statements as Plaintiff was not involved in Hugo’s

     “investigation.” Plaintiff was told roughly 2 weeks after sending the


                                        4
Case 1:19-cv-25037-XXXX Document 1 Entered on FLSD Docket 12/06/2019 Page 5 of 17




     email that he (Hugo) did not find any workplace violence. Plaintiff

     was never interviewed by Lourdes or Security.

           18.   After that Plaintiff was targeted systematically by several

     individual employees.

           19.   In June 2018, a courier (Erika Yochem) could not find her

     manager Mark Morgan, as he left most days before 11 AM, so she

     came to Plaintiff. Yochem stated someone took her cell phone and

     dumped it in the garbage. Yochem went on to say that she found her

     cell phone; however, Yochem would not state where, what day or

     time she located the phone. Plaintiff sent an email to John Gorman

     (Security) and he stated since Plaintiff did not know when it was

     taken, where it was found and what day and time it was found he

     could not really do an investigation. Plaintiff thanked him for his

     time and relayed this onto Yochem. At that time, Yochem was or she

     stated she was ok with what she was told.

           20.   Roughly in September or October 2018, a courier (Delores

     Powell) called HR because Plaintiff had her meet another courier on


                                        5
Case 1:19-cv-25037-XXXX Document 1 Entered on FLSD Docket 12/06/2019 Page 6 of 17




     the road. Powell was not happy and stated she did not meet her

     (Jenny) and if Plaintiff made her the HR would receive a phone call.

     Plaintiff told her if need be call HR after the deliveries were complete.

     Plaintiff was later sent an email stating Plaintiff should have done an

     investigation. Plaintiff asked Lourdes on what, nothing was told to

     Powell; only one that Powell did not meet Jenny. Plaintiff also stated

     there was nothing on file for any workplace violence claim and if

     there was an incident the incident she was referring to was before

     Plaintiff arrived at the LALA station. Plaintiff went on to state if there

     was any investigation should not her manager Mark Morgan have

     already conducted the investigation when it supposedly happened in

     2017. Plaintiff was not answered. This is the second time Plaintiff was

     neither supported nor shown any support in front of the employees,

     because Plaintiff was a female in a leadership position.

           21.   Throughout the year Plaintiff was “asked” (basically told)

     to come in and cover the AM manager Mark Morgan so Jim did not

     have to cover the AM sort alone. Whenever Plaintiff needed to go to


                                         6
Case 1:19-cv-25037-XXXX Document 1 Entered on FLSD Docket 12/06/2019 Page 7 of 17




     the doctors or had an appointment neither one of them were “asked”

     to cover Plaintiff nor made to do so. Plaintiff was treated worse than

     a similarly situated employee in LALA; the only difference between

     us was our gender. Defendant treated women worse than men, at

     least that was the way under the direction of Hugo.

            22.   For example, Plaintiff had a meeting in November 2018,

     Plaintiff sent out 3 messages over a 3-day period to the couriers. One

     of my couriers did not show to the meeting. Hugo confronted the

     courier and she stated it was not written on the schedule. Hugo then

     came to Plaintiff and stated Plaintiff must update the schedule for the

     meeting; however, neither Mark nor Jim are made to update the

     schedule for meetings neither have Plaintiff ever seen them do so.

     This is another example of how Hugo treats women differently than

     men.

            23.   In December 2018, Plaintiff was told she had to work both

     the AM and PM shift during the PEAK time roughly the last 2 weeks

     of December; however, neither Jim Carabba nor Mark Morgan were


                                        7
Case 1:19-cv-25037-XXXX Document 1 Entered on FLSD Docket 12/06/2019 Page 8 of 17




     told they had to stay and work the PM shift with me. This is another

     example of how women are treated worse at FedEX under the

     direction of Hugo.

           24.   During this PEAK time, Plaintiff came in and helped with

     either sorting documents or off loading the packages. Plaintiff also

     relieved couriers to use the restroom or get caught up with their pull

     (sort the packages into the correct trucks). On one of the days Plaintiff

     was accused of taking or knowing who took a radio. This radio

     belonged to Erika Yochem. Yochem proceeded to interrupt Plaintiff’s

     conversation with Dianna Harhai and Mark Morgan, not once but 3

     times, then go off screaming down the hallway. Mark did nothing.

     Finally, by the third interruption Plaintiff went to Yochem’s truck

     and located the radio. As Plaintiff handed it to her, she ripped it out

     of Plaintiff’s hands. Plaintiff stated “you are welcome” Yochem

     replied “I should not have to thank you for my stuff.” Plaintiff then

     told Yochem “I did not take her radio nor would I want to take it;

     therefore, she is being rude to the wrong person.” This is an example


                                        8
Case 1:19-cv-25037-XXXX Document 1 Entered on FLSD Docket 12/06/2019 Page 9 of 17




     of how Defendant under the control of Hugo in LALA permits lower

     level employees to treat women in charge worse than men in charge.

           25.   In Hugo’s investigation of the radio, he asked why

     Plaintiff did not handle the taking of her cell phone correctly. Plaintiff

     told him that she did contact security. Also, during this investigation

     Hugo threatened Plaintiff with going to the cameras. He stated

     “Karrie, you do know I can pull the footage at any time.” Plaintiff

     responded “Go ahead and you will see I know nothing of her radio.”

     During this “so called investigation” Couriers were encouraged to

     oust a female leader. Witnesses are: Mark Ketchum, Dianna Harhai,

     Edgar McCaslin, Wayne Barrett. They were approached by Mark

     (manager at LALA) and Duke (manager at BOW, but heads the CSA

     at LALA) to provide biased statements. Hugo did not hold male

     managers to the same standard as he held females.

           26.   Also, during the month of December, Defendant buys

     Christmas gifts for the couriers. Up north the hats are given to

     individual managers by the Sr and the managers distribute them to


                                         9
Case 1:19-cv-25037-XXXX Document 1 Entered on FLSD Docket 12/06/2019 Page 10 of 17




      the couriers in their individual workgroup. Here at Lakeland,

      however, Hugo left it up to Lisa Williams, a lower level female

      employee that Hugo treats as a secretary. Plaintiff sent Hugo several

      emails and spoke to him directly as to how Lisa Williams does not

      help Plaintiff with her job, which hinders Plaintiff’s job or helps to

      make Plaintiff look bad in front of her employees. This is another

      example of where low-level employees are permitted (in fact

      encouraged) to treat female leaders worse than male leaders. The

      food that was ordered for the team did not leave enough left for the

      night crew. The hats were never given to Plaintiff therefore she could

      not hand them out to her couriers. Again, when Plaintiff brought this

      to Hugo’s attention, he did nothing about it.

            27.   Plaintiff told Hugo over the course of the year how Lisa

      did not help her and the only time she ever answered Plaintiff was

      when she was within earshot of either him or another manager. Hugo

      blamed Plaintiff for most things.




                                          10
Case 1:19-cv-25037-XXXX Document 1 Entered on FLSD Docket 12/06/2019 Page 11 of 17




            28.   Hugo never addressed the male managers at Lakeland, as

      Mark left most days by noon and his “late” days by 1PM, meanwhile

      Plaintiff was told if she had to work doubles then that is what she

      had to do. Plaintiff made a statement in an email as to how he had

      double standards for women versus men. Simply put male managers

      were allowed to work under better working conditions than female

      managers.

            29.   In September and December 2018 and again in February

      2019 Plaintiff submitted a workplace violence complaint. The first 2

      were anonymous and the last one Plaintiff put her name on it. After

      the third one was submitted, Plaintiff spoke to Ralph Destefano and

      within three months Plaintiff was fired. Destefano and Plaintiff had a

      phone conversation in February, shortly after John interviewed

      Plaintiff and determined there was not any workplace violence.

            30.   Throughout all of these investigations there were no HR

      representatives present. Plaintiff was never questioned nor reached

      out to by HR. Plaintiff was not taken seriously by Hugo nor the


                                        11
Case 1:19-cv-25037-XXXX Document 1 Entered on FLSD Docket 12/06/2019 Page 12 of 17




      company (Defendant gives a great deal of authority to certain

      positions), Plaintiff also filed an EEO with Defendant and was never

      interviewed nor contacted by any one from the local HR or Memphis

      HR.

            31.   Plaintiff was never written up (Letter of Discipline) all the

      while at the ROC or BVY stations. However, under Hugo Plaintiff

      was found to be so egregious with her duties she was written up

      (Letters of discipline) and fired within 9 months. He did not write up

      similarly situated male employees.

            32.   Plaintiff received a letter in August for trying to help a

      courier out (white female) and was told this was against policy 2.5,

      acceptable conduct. She did not meet her time in her commitment;

      she was leaving the state not just moving around the corner.

      Lakeland was short handed and hiring needed to hire several people.

      During the months Plaintiff was hiring, Hugo kept telling an

      employee from BOW to apply and had Plaintiff add another slot so




                                         12
Case 1:19-cv-25037-XXXX Document 1 Entered on FLSD Docket 12/06/2019 Page 13 of 17




      he could put in, this employee, who was a black male. Hugo was

      making a spot for him specifically. He became a swing driver.

            33.     Plaintiff received a letter in February 2019 for violating

      2.5, Plaintiff fired a black male in Jan 2019 and was told Plaintiff did

      not complete that process completely. Plaintiff told Hugo when she

      fired a white male in January 2018, Plaintiff followed the same

      procedure and was never corrected.

         III.     Statutory Claims

                    Count I – Title VII Sex Discrimination

            34.     Plaintiff reincorporates paragraphs 1 through 33 as if

      fully stated herein.

            35.     Hugo wrote Plaintiff up and terminated Plaintiff because

      she is a female.

            36.     Hugo treated similarly situated males more favorably.

            37.     Defendant permitted Hugo to recommend Plaintiff’s

      termination and approve his own recommendation.




                                           13
Case 1:19-cv-25037-XXXX Document 1 Entered on FLSD Docket 12/06/2019 Page 14 of 17




            38.    If Plaintiff was male or if Hugo was not her direct

      supervisor Plaintiff would still be working for Defendant.

            Wherefore, Plaintiff demands trial by jury, judgment, back pay,

      front pay (reinstatement if possible), compensatory damages,

      punitive damages, attorneys’ fees, costs and any other relief the

      Court deems appropriate and just.

                   Count II – Title VII Retaliation

            39.    Plaintiff reincorporates paragraphs 1 through 33 as if

      fully stated herein.

            40.    Plaintiff complained to Defendant that women were

      being treated worse than males.

            41.    Plaintiff believed that Defendant’s LALA station was

      engaging in gender discrimination as it related to women of

      authority.

            42.    Plaintiff objected.

            43.    Plaintiff was written up and terminated due to her

      objection to gender discrimination.


                                         14
Case 1:19-cv-25037-XXXX Document 1 Entered on FLSD Docket 12/06/2019 Page 15 of 17




            Wherefore, Plaintiff demands trial by jury, judgment, back pay,

      front pay (reinstatement if possible), compensatory damages,

      punitive damages, attorneys’ fees, costs and any other relief the

      Court deems appropriate and just.

                  Count III – FCRA Gender Discrimination

            44.   Plaintiff reincorporates paragraphs 1 through 33 is if fully

      stated herein.

            45.   Hugo wrote Plaintiff up and terminated Plaintiff because

      she is a female.

            46.   Hugo treated similarly situated males more favorably.

            47.   Defendant permitted Hugo to recommend Plaintiff’s

      termination and approve his own recommendation.

            48.   If Plaintiff was male or if Hugo was not her direct

      supervisor Plaintiff would still be working for Defendant.

            Wherefore, Plaintiff demands trial by jury, judgment, back pay,

      front pay (reinstatement if possible), compensatory damages,




                                         15
Case 1:19-cv-25037-XXXX Document 1 Entered on FLSD Docket 12/06/2019 Page 16 of 17




      punitive damages, attorneys’ fees, costs and any other relief the

      Court deems appropriate and just.

                   Count IV – FCRA Retaliation

            49.    Plaintiff reincorporates paragraphs 1 through 33 is if fully

      stated herein.

            50.    Plaintiff complained to Defendant that women were

      being treated worse than males.

            51.    Plaintiff believed that Defendant’s LALA station was

      engaging in gender discrimination as it related to women of

      authority.

            52.    Plaintiff objected.

            53.    Plaintiff was written up and terminated due to her

      objection to gender discrimination.

            Wherefore, Plaintiff demands trial by jury, judgment, back pay,

      front pay (reinstatement if possible), compensatory damages,

      punitive damages, attorneys’ fees, costs and any other relief the

      Court deems appropriate and just.


                                          16
Case 1:19-cv-25037-XXXX Document 1 Entered on FLSD Docket 12/06/2019 Page 17 of 17




            Respectfully submitted this 6th day of December 2019,

                                         /s/ Bernard R. Mazaheri
                                         Bernard R. Mazaheri
                                         Florida Bar Number 643971
                                         Mazaheri & Mazaheri
                                         312 S. 4th St., Ste. 700
                                         Louisville, Kentucky 40202
                                         Tel – 502.475.8201
                                         Email – bernie@thelaborfirm.com

                                         Counsel for Plaintiff




                                       17
